UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7600


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JASON L. MCCRIGHT,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:09-cr-00022-RBS-TEM-1)


Submitted:   December 17, 2015            Decided:   December 22, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jason L. McCright, Appellant Pro Se. Robert Edward Bradenham,
II, Assistant United States Attorney, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      In   November    2014,       Jason    L.    McCright   filed    an    18   U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction.                             Because

McCright was sentenced as a career offender, Amendment 782 to

the   Sentencing      Guidelines,         which    reduced   the     offense     levels

applicable to drug offenses, did not have the effect of lowering

his applicable Guidelines range.                  The district court therefore

denied the motion.        In September 2015, McCright filed a second

§ 3582(c)(2) motion, again seeking the benefit of Amendment 782.

The district court denied relief, and McCright now appeals.

      As the district court correctly concluded that it lacked

authority    to   grant   a    motion       to    reconsider   its     ruling      on   a

§ 3582(c)(2) motion, see United States v. Goodwyn, 596 F.3d 233,

235-36 (4th Cir. 2010), we affirm the district court’s order.

We also deny McCright’s motion to appoint counsel.                         We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in    the    materials    before     this     court   and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2